249 F.2d 96
Anofrio D. DE FILIPPIE, Appellant,v.WATERMAN STEAMSHIP CORPORATION.
No. 12211.
United States Court of Appeals Third Circuit.
Argued Oct. 21, 1957.Decided Nov. 6, 1957.

Bernard Sacks, Philadelphia, Pa.  (Corfman & Pechner, Philadelphia, Pa., on the brief), for appellant.
Thomas F. Mount, Philadelphia, Pa.  (Rawle & Henderson, Harrison G. Kildare, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a suit in admiralty brought by a merchant seaman for injuries alleged to have been sustained by falling through an opening in a hatch.  The trial judge found against the libellant, the finding which he now attacks as not supported by the evidence.  A very earnest and able argument has been made to us for the proposition that the judge should have reached a different conclusion and found for the libellant.  But the case is one where there are conflicting stories and theories of the accident.  It is quite evident that the trial judge believed some witnesses and not others.  We think his finding is not clearly erroneous and, therefore, affirm under the rule of McAllister v. United States, 1954, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20.  The case is in this respect similar to the problem this Court had in Hickey v. Sinclair Refining Co., 3 Cir., 1956, 230 F.2d 175.


2
The judgment of the district court will be affirmed.